Citation Nr: 1235405	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  11-08 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, which included one year of service in the Republic of Vietnam.  The Veteran was awarded the Combat Infantryman Badge, the Bronze Star Medal, and the Army Commendation Medal with a "V" device and an Oak Leaf Cluster.  The Veteran died in May 2010, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2012, the appellant testified at a video-conference hearing before the undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2010, and the Veteran's death certificate cites his underlying cause of his death as an oropharyngeal neoplasm, but that his cerebrovascular disease, spinal stenosis, and osteoporosis were also significant conditions contributing to his cause of death.  

2.  At the time of his death, the Veteran was service-connected for the residuals of a duodenal ulcer, an incisional hernia related to his duodenal ulcer residuals, and posttraumatic stress disorder (PTSD).

3.  Resolving all reasonable doubt in the appellant's favor, the Veteran's service-connected PTSD and chronic gastric problems resulting from his service-connected ulcer disease contributed substantially and materially in causing of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1110, 1116, 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309(e), 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the cause of the Veteran's death.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See id.

As referenced above, the Veteran died in May 2010, and his death certificate cites his underlying cause of death as an oropharyngeal neoplasm, but noting that his cerebrovascular disease, spinal stenosis, and osteoporosis were also significant conditions contributing to his cause of death.  At the time of his death, the Veteran was service-connected for the residuals of a duodenal ulcer, an incisional hernia related to his duodenal ulcer residuals, and PTSD.

The appellant reports that the Veteran experienced poor health since his discharge from service, noting that he developed a significant duodenal ulcer during service, requiring him to have a related in-service surgical repair.  She correlates his long-standing poor health since service to his service-connected ulcer and related hernia, which the record reflects were each evaluated as 40 percent disabling at the time of the Veteran's death.  She argues that his gastric problems ultimately culminated in his failure to thrive, which is the documented reason for his hospice care need.

While the record reflects that the RO obtained two medical opinions exploring the potential relationship between the Veteran's cause of death and his service-connected disabilities, neither medical opinion is sufficient for adjudicatory purposes, as neither medical opinion offers any supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board will afford these medical opinions little probative weight.  

The record also includes two medical opinions authored by the private hospice physician who treated the Veteran towards the end of his life and who also completed the cause of death section of the Veteran's death certificate.  In his letters, the physician characterizes the Veteran as a long-term patient and states that the most significant contributing cause of the Veteran's death was his oropharyngeal cancer.  However, the physician further opines that other compounding factors contributing the Veteran's death were his gastric problems, which the physician stated were due to the Veteran's service-connected ulcer disease.  As a result of these gastric problems, the physician reports that the Veteran had a limited diet and experienced related recurrent abdominal pain.  The physician further stated that the Veteran's PTSD, which resulted in chronic anxiety and depression, exacerbated the Veteran's underlying medical problems.

As noted above, the Veteran's hospice records indicate that he was receiving hospice care based on his failure to thrive.  The hospice care records reflect the appellant's reports to the Veteran's hospice physician that the Veteran ate very little food and was lethargic and despondent, spending the majority of his time napping or watching television.  Based on these records, the Board finds that the hospice physician's opinion that the Veteran's cause of death was compounded by his service-connected ulcer disease and PTSD is consistent with the evidence of record.  Specifically, the record supports a conclusion that the Veteran's service-connected ulcer disease and PTSD were manifested by a poor appetite, despondent demeanor, and general failure to thrive, which in turn contributed to his cause of death.  As such, resolving all reasonable doubt in the appellant's favor, the Board concludes that sufficient evidence has been presented to grant service connection for the cause of the Veteran's death.  Therefore, the appellant's appeal is granted.


ORDER

Service connection for the cause of the Veteran's death is granted

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


